Mollis on, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in schedule A, attached hereto, for decision upon stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the appeals for reappraisement enumerated in Schedule A, hereto attached and made a part hereof, consists of drawing pencils, pencil sharpeners and blades, charcoal pencils and sets of pencils exported from Germany between June 1958 and October 1959.
IT IS FURTHER STIPULATED AND AGREED that said merchandise is on the list of products published in T.D. 54521 which is subject to the provisions of section 402a of the Tariff Act of 1930 and that there is no foreign, export or United States value as described in sections 402a(c) (d) or (e), respectively, for said merchandise.
IT IS FURTHER STIPULATED AND AGREED that the costs of production as described in section 402a (f) for said merchandise is as enumerated in Schedule B, hereto attached and made a part hereof.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation, said appeals being limited to the merchandise described on said Schedule B and abandoned in all other respects.
Accepting the foregoing stipulation as establishing the facts therein recited, I find that cost of production, as defined in section 402a(f), Tariff Act of 1930, as amended, is the proper basis for the determina*481tion of tlie value of the merchandise involved, and that such value in each case is as set forth in schedule B, attached hereto and made a part hereof.
As to any items not enumerated in schedule B, the appeals, having been abandoned, are to that extent dismissed.
Judgment will issue accordingly.
Schedule B